Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to Applicant’s preliminary amendment filed on April 20, 2022. Claims 1-23 are canceled. Claims 24-43 are new. Claims 24-43 are pending and will be considered for examination. 

Election/Restrictions
Applicant’s election without traverse of Group I (classified in G06Q30/0633) in the reply filed on April 20, 2022 is acknowledged. Examiner notes that in the original claim set filed 12/21/2020, claims 1-12 and 21 were drawn to Group I (as identified in the Requirement for Restriction/Election dated 10/07/2021). Instead of electing claims 1-12 and 21, Applicant has chosen to cancel claims 1-23 and draft new claims 24-43. Examiner acknowledges that these claims are drawn to Group I, and therefore satisfy the restriction requirement. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 24, 35, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,276,111 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 24: US 11,276,111 B2 claims a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 1 lines 1-5): 
receive information related to a selling event; 
generate a website from the information related to the selling event (claim 1 lines 6-8); 
launch a seller portal to the website; and 
launch a host portal to the website (claim 1 lines 9-14). 

Claim 35: US 11,276,111 B2 claims a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 1 lines 1-5): 
receive information related to a selling event; 
generate a website from the information related to the selling event (claim 1 lines 6-8); 
launch a seller portal to the website; 
launch a host portal to the website; and 
launch a plurality of customer portals to the website (claim 1 lines 9-14).  

Claim 42: US 11,276,111 B2 claims a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 1 lines 1-5): 
generate a website (claim 1 lines 6-8) having a seller portal, a host portal, and at least one customer portal for a selling event (claim 1 lines 9-14); and 
receive from the seller portal a selection of at least one product or service to be displayed on the at least one customer portal for purchase during the selling event (claim 10 lines 8-12; see also claim 21 lines 1-4 “first portal is a stylist portal [claimed seller portal]”).   












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 24-43 are directed to a system, which is a machine. Therefore, claims 24-43 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 24:
The claim recites a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to: 
receive information related to a selling event; 
generate a website from the information related to the selling event; 
launch a seller portal to the website; and 
launch a host portal to the website. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of facilitating a selling event that includes a seller and a host.  The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving information), evaluation (e.g., generating from the information), judgment, opinion. 
Dependent claims 25-34 recite the same abstract ideas identified in claim 24. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 24-34 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website and connections to the website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 25-34 are not integrated into a practical application based on the same analysis as for claim 24 above.




Claim 35:
The claim recites a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to: 
receive information related to a selling event; 
generate a website from the information related to the selling event; 
launch a seller portal to the website; 
launch a host portal to the website; and 
launch a plurality of customer portals to the website.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of facilitating a selling event that includes a seller, a host, and a plurality of customers.  The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving information), evaluation (e.g., generating from the information), judgment, opinion. 
Dependent claims 36-41 recite the same abstract ideas identified in claim 35. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 35-41 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website and connections to the website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 36-41 are not integrated into a practical application based on the same analysis as for claim 35 above.

Claim 42:
The claim recites a system for selling through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to: 
generate a website having a seller portal, a host portal, and at least one customer portal for a selling event; and 
receive from the seller portal a selection of at least one product or service to be displayed on the at least one customer portal for purchase during the selling event.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of facilitating a selling event that includes a seller, a host, and at least one customer.  The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., receiving a selection), evaluation (e.g., generating for an event), judgment, opinion. 
Dependent claim 43 recites the same abstract ideas identified in claim 42. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 42-43 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website and connections to the website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claim 43 is not integrated into a practical application based on the same analysis as for claim 42 above.



Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 24-34 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 35-41 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 42-43 recite the additional elements (de-emphasized limitations above) of a system; a remote platform; a memory for storing computer readable code; a processor operatively coupled to the memory, the processor configured to; a website; and portals to a website. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 24-28, 30, 32-37, and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon-Voiles (US 2016/0155162 A1) (“Gagnon-Voiles”). 

Claim 24: Gagnon-Voiles discloses a system (fig 1 element 100) for selling (abstract -Specifically, the present disclosure provides an on-line, interactive group selling [claimed for selling] and shopping platform, facilitated by a consultant, which allows consumers to shop together online wherever they may be located, while viewing and participating in a real time event) through a remote platform (fig 1 element 200), comprising: 
a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 10 lines 1-9): 
receive information related to a selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page of the online, interactive selling and shopping platform of the present disclosure [claimed selling event]. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed receive information related to a selling event]); 
generate a website from the information related to the selling event ([0051] - FIGS. 3 and 4 illustrate in detail the process flow for creation of an Event Page 200 and the Event Page in use during the online, real time shopping and selling presentation or party. FIG. 3 illustrates the process flow for creation of the Event Page 200 [claimed generate a website from the information related to the selling event]. As will be discussed in detail, the Event Page includes several elements. Initially, there is a product presentation area 200a, where the product images 208, which may also include video clips 213, are presented); 
launch a seller portal to the website ([0050] - On the day of the shopping event, the consultant [claimed seller] 112, logs in 128 to the Home Page 102 through a network server 125 (FIG. 1) [claimed seller portal to the website]. Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event, and the ability to link to remote shopping carts 250; see also 
[0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event 222 on the presentation area 200a of the Event Page 200. The consultant 112 facilitates the event and controls what images are loaded into the presentation area 200a of the Event Page 200 from the series of catalog pages 210, moving through and demonstrating products, just like during a traditional in-person party event. In addition to showing the product images 208, the consultant 112 can also load video clip demonstrations 213 of the particular item being shown [this paragraph gives examples of things the seller can do through the seller portal - e.g., “consultant 112 shows and demonstrates the products”, “consultant 112 facilitates the event and controls what images are loaded into the presentation area”, and “consultant 112 can also load video clip demonstrations”]); and 
launch a host portal to the website ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event. The next step includes sending the invitation 118 to at least one remote guest or consumer 120 [this sentence gives examples of things the host can do through the host portal - e.g., “create a themed event and invitation 116 for a particular product”, “sending the invitation 118 to at least one remote guest or consumer”]; see also 
[0057] - However, the advantage of the present system 100 is that the consultant 112 and guests 210 are all linked together, through various electronic devices through a network to a server of a website [claimed host portal to the website], so that the remote guests can shop together online, during live video feed and demonstrations, no matter where they are located). 

Claim 25: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the processor launches a customer portal to the website ([0050] - Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event [claimed launches a customer portal to the website], and the ability to link to remote shopping carts 250).  

Claim 26: Gagnon-Voiles discloses the system for selling through the remote platform of claim 25, and further discloses wherein the processor provides a chat area for the seller portal, the host portal, and the customer portal ([0051] - Second, there is a video conferencing section 201, which includes live video of the attendees of the presentation, including the consultant/curator [claimed seller] 112, the remote guest or guests [claimed customer] 120, and the host/hostess [claimed host] . . . Third, there is a chat room [claimed chat area for the . . . portal] 206 for use by all attendees).  

Claim 27: Gagnon-Voiles discloses the system for selling through the remote platform of claim 25, and further discloses wherein the processor receives a selection of media from the host portal ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed selection of media]) 
and displays the media within the customer portal ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event [here, the media is a live video feed demonstration of the product] 222 on the presentation area 200a of the Event Page 200 [claimed within the customer portal]). 
  
Claim 28: Gagnon-Voiles discloses the system for selling through the remote platform of claim 27, and further discloses wherein the media comprises a live stream showing a product or a service ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section [claimed live stream] 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products [claimed showing a product or a service] 208 from that particular event 222 on the presentation area 200a of the Event Page 200). 

Claim 30: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the processor sends an electronic invitation to access the website before the selling event starts ([0049] - The next step includes sending the invitation 118 to at least one remote guest or consumer [claimed sends an electronic invitation to access the website] 120. The guest accepts the invitation 122. In the next step 124, the attendee information is gathered, and the event is confirmed and coordinated [claimed before the selling event starts - that is, [0049] teaches that the sequence of events: (1) invitation sent; (2) invitation accepted; (3) event is confirmed and coordinated. Since the invitation is sent before the event is confirmed and coordinated, the invitation is sent before the event starts]).  

Claim 32: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the selling event is for selling a product ([0049] - Preparation 100a or creating a shopping/selling event [claimed selling event] includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products [claimed for selling a product]  to be shown during the event).  

Claim 33: Gagnon-Voiles discloses the system for selling through the remote platform of claim 32, and further discloses wherein the product is clothing ([0047] - Each Store Front of Brand Page 106 categorizes the products being offered, for example, clothing [claimed wherein the product is clothing]).

Claim 34: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24, and further discloses wherein the selling event is for selling a service ([0021] - Systems and methods for interactively linking buyers and sellers of goods, and possibly services [claimed for selling a service], online through a multi-faceted event page [claimed the selling event], wherein the shopping and selling happens in real time, are provided).  

Claim 35: Gagnon-Voiles discloses a system (fig 1 element 100) for selling (abstract -Specifically, the present disclosure provides an on-line, interactive group selling [claimed for selling] and shopping platform, facilitated by a consultant, which allows consumers to shop together online wherever they may be located, while viewing and participating in a real time event) through a remote platform, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 10 lines 1-9): 
receive information related to a selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page of the online, interactive selling and shopping platform of the present disclosure [claimed selling event]. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed receive information related to a selling event]); 
generate a website from the information related to the selling event ([0051] - FIGS. 3 and 4 illustrate in detail the process flow for creation of an Event Page 200 and the Event Page in use during the online, real time shopping and selling presentation or party. FIG. 3 illustrates the process flow for creation of the Event Page 200 [claimed generate a website from the information related to the selling event]. As will be discussed in detail, the Event Page includes several elements. Initially, there is a product presentation area 200a, where the product images 208, which may also include video clips 213, are presented); 
launch a seller portal to the website ([0050] - On the day of the shopping event, the consultant [claimed seller] 112, logs in 128 to the Home Page 102 through a network server 125 (FIG. 1) [claimed seller portal to the website]. Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event, and the ability to link to remote shopping carts 250; see also 
[0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event 222 on the presentation area 200a of the Event Page 200. The consultant 112 facilitates the event and controls what images are loaded into the presentation area 200a of the Event Page 200 from the series of catalog pages 210, moving through and demonstrating products, just like during a traditional in-person party event. In addition to showing the product images 208, the consultant 112 can also load video clip demonstrations 213 of the particular item being shown [this paragraph gives examples of things the seller can do through the seller portal - e.g., “consultant 112 shows and demonstrates the products”, “consultant 112 facilitates the event and controls what images are loaded into the presentation area”, and “consultant 112 can also load video clip demonstrations”]); 
launch a host portal to the website ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event. The next step includes sending the invitation 118 to at least one remote guest or consumer 120 [this sentence gives examples of things the host can do through the host portal - e.g., “create a themed event and invitation 116 for a particular product”, “sending the invitation 118 to at least one remote guest or consumer”]; see also 
[0057] - However, the advantage of the present system 100 is that the consultant 112 and guests 210 are all linked together, through various electronic devices through a network to a server of a website [claimed host portal to the website], so that the remote guests can shop together online, during live video feed and demonstrations, no matter where they are located); and 
launch a plurality of customer portals to the website ([0050] - Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event [claimed launch a plurality of customer portals to the website], and the ability to link to remote shopping carts 250).  

Claim 36: Gagnon-Voiles discloses the system for selling through the remote platform of claim 35, and further discloses wherein the processor displays media within at least one of the plurality of customer portals ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event [claimed displays media] 222 on the presentation area 200a of the Event Page 200 [claimed within at least one of the plurality of customer portals]).

Claim 37:  All the limitations in system claim 37 are closely parallel to the limitations of system claim 28 analyzed above and are rejected on the same bases. 



Claim 39:  All the limitations in system claim 39 are closely parallel to the limitations of system claim 32 analyzed above and are rejected on the same bases. 

Claim 40:  All the limitations in system claim 40 are closely parallel to the limitations of system claim 33 analyzed above and are rejected on the same bases. 

Claim 41:  All the limitations in system claim 41 are closely parallel to the limitations of system claim 34 analyzed above and are rejected on the same bases. 

Claim 42: Gagnon-Voiles discloses a system (fig 1 element 100) for selling (abstract -Specifically, the present disclosure provides an on-line, interactive group selling [claimed for selling] and shopping platform, facilitated by a consultant, which allows consumers to shop together online wherever they may be located, while viewing and participating in a real time event) through a remote platform (fig 1 element 200), comprising: 
a memory for storing computer readable code; and a processor operatively coupled to the memory, the processor configured to (claim 10 lines 1-9): 
generate a website ([0051] - FIGS. 3 and 4 illustrate in detail the process flow for creation of an Event Page 200 and the Event Page in use during the online, real time shopping and selling presentation or party. FIG. 3 illustrates the process flow for creation of the Event Page 200 [claimed generate a website]. As will be discussed in detail, the Event Page includes several elements. Initially, there is a product presentation area 200a, where the product images 208, which may also include video clips 213, are presented) 
having a seller portal ([0050] - On the day of the shopping event, the consultant [claimed seller] 112, logs in 128 to the Home Page 102 through a network server 125 (FIG. 1) [claimed seller portal]. Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event, and the ability to link to remote shopping carts 250; see also 
[0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event 222 on the presentation area 200a of the Event Page 200. The consultant 112 facilitates the event and controls what images are loaded into the presentation area 200a of the Event Page 200 from the series of catalog pages 210, moving through and demonstrating products, just like during a traditional in-person party event. In addition to showing the product images 208, the consultant 112 can also load video clip demonstrations 213 of the particular item being shown [this paragraph gives examples of things the seller can do through the seller portal - e.g., “consultant 112 shows and demonstrates the products”, “consultant 112 facilitates the event and controls what images are loaded into the presentation area”, and “consultant 112 can also load video clip demonstrations”]), 
a host portal ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event. The next step includes sending the invitation 118 to at least one remote guest or consumer 120 [this sentence gives examples of things the host can do through the host portal - e.g., “create a themed event and invitation 116 for a particular product”, “sending the invitation 118 to at least one remote guest or consumer”]; see also 
[0057] - However, the advantage of the present system 100 is that the consultant 112 and guests 210 are all linked together, through various electronic devices through a network to a server of a website [claimed host portal], so that the remote guests can shop together online, during live video feed and demonstrations, no matter where they are located), 
and at least one customer portal ([0050] - Additionally, the invited remote guest(s) 120, using a personal electronic device, log in through a network server 125 to the Home Page 102 and enter the Event Page 200 to attend the online, live interactive shopping and selling event [claimed customer portal], and the ability to link to remote shopping carts 250) 
for a selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event [claimed selling event] through the Event Page); and 
receive from the seller portal a selection of at least one product or service ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed seller portal to the website] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed selection of at least one product or service]) to be displayed on the at least one customer portal for purchase during the selling event ([0054] - Referring now to FIG. 4, the online presentation or party is shown on the Event Page 200. The Event Page 200 includes a live video feed section 201, which includes the consultant 112 and the remote guests 120. Just as in a live, in-person party, the consultant 112 shows and demonstrates the products 208 from that particular event [claimed to be displayed on the at least one customer portal for purchase] 222 on the presentation area 200a of the Event Page 200 [claimed during the selling event]). 

Claim 43: Gagnon-Voiles discloses the system for selling through the remote platform of claim 42, and further discloses wherein the host portal facilitates the selling event ([0049] - FIG. 2 illustrates a process flow of creating a shopping/selling event through the Event Page [claimed host portal] of the online, interactive selling and shopping platform of the present disclosure. Preparation 100a or creating a shopping/selling event includes the coordination of a consultant/brand representative 112, and a host 114, who together create a themed event and invitation 116 for a particular product or products to be shown during the event [claimed facilitates the selling event]). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.






















Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon-Voiles (US 2016/0155162 A1) (“Gagnon-Voiles”) in view of Yu et al (US 2013/0339190 A1) (“Yu”).

Claim 29: Gagnon-Voiles discloses the system for selling through the remote platform of claim 27. Gagnon-Voiles fails to explicitly disclose wherein the media comprises a carousel for purchasing a product or a service. However, Yu does teach wherein the media comprises a carousel for purchasing a product or a service (abstract - A user interface for displaying retail search results is disclosed. The system and methods allow users to search for a plurality of retail items while simultaneously viewing a plurality of search results for each of the plurality of retail items. This interface allows users to easily compare the search results for each retail item, and to purchase a plurality of retail items simultaneously [claimed for purchasing a product or a service]. In one example of the present disclosure, users may enter a plurality of retail items into a shopping list. The system may then display multiple results for each item on the shopping list in a carousel-like user interface [claimed media comprises a carousel], so users may view a plurality of results for a plurality of items simultaneously).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yu into the invention of Gagnon-Voiles. One of ordinary skill in the art would have been motivated to do so because Yu teaches the following advantages of using media comprising a carousel for purchasing a product or a service: it allows users to view and purchase a plurality of retail items simultaneously [abstract]. 
In addition, it would have been recognized that applying the known technique of using media comprising a carousel for purchasing a product or a service, as taught by Yu, to the teachings of Gagnon-Voiles, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 38:  All the limitations in system claim 38 are closely parallel to the limitations of system claim 29 analyzed above and are rejected on the same bases. 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon-Voiles (US 2016/0155162 A1) (“Gagnon-Voiles”) in view of Howcroft (US 6,609,106 B1) (“Howcroft”).

Claim 31: Gagnon-Voiles discloses the system for selling through the remote platform of claim 24. Gagnon-Voiles fails to explicitly disclose wherein the processor sends a reminder for the selling event before it starts by the processor. However, Howcroft does teach wherein the processor sends a reminder for the selling event before it starts by the processor ([0041] - cause the record/reminder server 149 to transmit a reminder [claimed processor sends a reminder] as a pop-up to the set-top box 124 for display via the display device 126 two hours prior to the sale event [claimed sends a reminder for the selling event before it starts] . . . send a second reminder of the sale event to the mobile phone 178 as a text message or as an audio alert thirty minutes prior to the sale event [claimed sends a reminder for the selling event before it starts]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Howcroft into the invention of Gagnon-Voiles. One of ordinary skill in the art would have been motivated to do so because Howcroft teaches a solution to the problem in the art of “a need for an improved system and method of scheduling an event related to an advertisement” [0002] - specifically, the case where the event is a reminder and the advertisement is for a sales event [0041]. 
In addition, it would have been recognized that applying the known technique of a processor sending a reminder for a selling event before it starts, as taught by Howcroft, to the teachings of Gagnon-Voiles, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robertson (US 6609106 B1) teaches a reminder for a sales event. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684         

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625